First, I should 
like to express our profound satisfaction. Sir, at your election to your high 
post, and we wish you every success in carrying out your duties as President 
of the United Nations General Assembly at its current session. 
At the preceding session the Republic of Kazakhstan was unanimously 
admitted as a Member of the United Nations. On behalf of the people of 
Kazakhstan, I have the honour to express our deep gratitude for that step and 
to declare that the Republic of Kazakhstan, as a peace-loving State, is fully 
capable of fulfilling its obligations, as defined in the Charter of the United 
Nations, and of making a constructive contribution in all the spheres of 
activity of this authoritative international Organization. 
The current session is no less important for us, since during this 
session the President of the Republic of Kazakhstan has for the first time, 
been given the opportunity to speak from this rostrum. I take this 
opportunity to extend cordial greetings to all the States Members of the 
United Nations. It would be difficult by now to conceive of the present world 
order without the United Nations. The world community places many hopes in 
 
this unique international organization, chief among them being the formation 
of a reliable machinery, reliable stability and security. 
The world has now come close to the threshold beyond which the visible 
disturbing challenges of the future compel us to adopt a new quality of 
coordination, a new way to organize our joint efforts. 
We must clarify what is the essence of this new and as yet unknown 
process, and we must master it within the context of our whole community, our 
continent, our region and our own country. These are the aspects on which I 
should like to focus Members' attention. 

The first aspect relates to the world community itself and the role of 
the United Nations in the world. At this session there has already emerged an 
understanding of the new realities, which must be defined in a new agenda for 
the entire world. It is no accident that this is the title of 
Secretary-General Boutros Boutros-Ghali's well-known report. We believe that 
his concept of preventive diplomacy is an extremely timely, politically 
rational initiative, in the realization of which all members of the world 
community should become involved. 
In this connection I regard preventive diplomacy as a system of political 
and socio-economic measures designed to prevent hotbeds of potential tension 
from bursting into flame. An important place in it is occupied by the 
conditions which are needed for maintaining social and political stability and 
are visible on the surface and by those problems the detection of whose very 
existence requires prognosticatory analysis in depth. 
It is not difficult to understand that the question of borders is a 
powder-keg that could explode at any moment, and the explosion usually hurts 
not only those who are playing with fire but also many others who have only a 
very remote connection with the fuse-lighters. In my view, it is obvious that 
even one precedent in the revision of currently existing borders would cause a 
chain reaction of geopolitical disintegration with unforeseeable consequences. 
In referring to the importance of the principle of the inviolability of 
State territory-, I should like to emphasize that the rights of national 
minorities today are often thought to be identical with the rights of nations 
to self-determination, extending even to the establishment of independent 
States. If we were to hold to such an approach, then, hypothetically 
speaking, thousands of economically weak sovereign States might arise all over 
 
the world. Such a situation would be a striking demonstration of turning a 
principle into a fetish, carrying it to the ultimate absurdity. 
I am convinced that the world community, which today quite rightly gives 
so much attention to the rights of national minorities, should define clearly 
the criteria for such rights, in order to ensure that human rights and the 
rights of nations will triumph on the basis of the triumph of democracy and 
peace. Otherwise, under cover of a nation's right to self-determination, the 
integrity of any national State will be called into question, and the 
corrosive principle of separatism will go on without end. 
At the same time, taking a look forward from the present day to the 
twenty-first century in a search for hotbeds of potential tension, I wish to 
draw the world community's attention, among other questions that give cause 
for great concern, to the problem of water in the Central Asian region, which 
in time might become a source of dangerous disputes in the very heart of the 
oldest continent. I am convinced that we need to speed up work now, not 
later, on the preparation of special United Nations projects that would 
provide for a gradual and effective solution to the problem of furnishing 
water resources to Central Asia. 
I must point out that the decrease in geopolitical tension along 
East-West lines and the increasingly dangerous confrontation between North and 
South is a universally recognized fact. However, the emergence and 
exacerbation of the second confrontation do not decrease the timeliness of the 
first. The long-standing complexity of relations between East and West cannot 
he dissipated with the breakup of the Union of Soviet Socialist Republics. 
Accordingly, I believe that the proposed efforts for preventive diplomacy 
in establishing, keeping and enhancing the peace should be exerted equally 

along all the lines of global interaction. I stress this because some 
distortions have already become visible in this connection. United Nations 
efforts, to judge from the events of recent months, are predominantly 
political and military-political in nature. We see more use being made of 
prohibitions than of encouragement and incentives. These measures are aimed 
at reducing the tensions, visible on the surface, but so far they have not had 
any influence on the roots of the conflicts that have arisen and grown. The 
real cause of these conflicts was recently pointed out from this rostrum. The 
richest 20 per cent of the world's people, in the Northern and Western 
countries, consume 83 per cent of the world's gross product, and the poorest 
20 per cent of the world's people, in the countries of the South and the East, 
only 1.4 per cent. As we can see, the income of the richest 20 per cent is 
60 times that of the poorest 20 per cent. I would call this 60 to 1 ratio the 
formula for world inequality. Until this gap begins to narrow, we shall not 
have a real basis for the comprehensive prevention of conflicts. 
I emphasize that, in the final analysis, we are not talking about 
redistributing the income of the wealthiest 20 per cent for the benefit of the 
poor. The world inequality formula should be changed not by reducing the 
income of the wealthiest 20 per cent but by increasing that of the poorest 
through organized assistance to help their countries develop. It may be 
worthwhile to think about redirecting United Nations efforts towards genuine 
conflict prevention and finding the root causes of conflicts. What practical 
steps can be taken in this regard? 
I can understand the Secretary-General's concern over the main problem 
that impedes United Nations peace-keeping efforts the shortage of financial 

resources. It is obvious that United Nations expenditures for the 
establishment, maintenance and enhancement of peace must be increased each 
year. But how can this be done? 
As is well known, until 1992, United Nations expenditures on 
peace-keeping totalled approximately US$8.3 billion, not even 1 per cent of 
total annual defence expenditures in all countries at the end of the last 
decade, which was approximately 1 trillion dollars. 
I propose that all countries should, as a demonstration of their good 
will, begin to set up a fund for United Nations peacemaking efforts on the 
basis of the "one plus one" formula. This means that each State would begin 
to transfer 1 per cent of its defence budget to the fund and would increase 
its transfers by the same 1 per cent each year. Thus the amount allocated to 
peacemaking in 10 years would increase tenfold. 
I think that the national security of every member of the world community 
would be by no means harmed but, on the contrary, actually strengthened by 
such an action. It is appropriate to recall here the Eastern story which 
tells of some people who held a contest of strength. One showed the power of 
his muscles and fists, another found strength in the hardness of his skull, 
the third in his fleetness of foot, the fourth in the sharpness of his 
tongue. But a wise man, remembering the heart, without which no strength is 
possible, suggested that they should compete in generosity. The generosity of 
each country will be what determines the degree to which my proposal is 
implemented a sort of competition for the benefit of the whole world. The 
Republic of Kazakhstan is ready to begin this process immediately. There are. 

of course, also other ways that can be provided for States to contribute to 
the fund for United Nations peacemaking efforts. 
The second aspect on which I should like to dwell is the problem of peace 
and security in our continent of Asia or, more broadly, in Eurasia. I am 
referring to the initiative put forward by the Republic of Kazakhstan to hold 
a conference on Interaction and Confidence-building Measures in Asia (CICMA). 
The idea of establishing structures for security and cooperation in Asia of 
the same type as the Conference on Security and Cooperation in Europe (CSCE) 
has long been in the air but has not yet gained wide support. 
The useful experience of the activities of continental organizations in 
the Americas, in Africa and in Europe should, it would seem, impel Asia as 
well to establish unified bodies for interaction and cooperation. But this is 
not happening, and there are quite a few real reasons for that fact. 
Politicians and analysts critical of the idea of setting up structures for 
security and cooperation in Asia often advance the weighty argument that the 
level of geographical, historical, economic, political social and cultural 
heterogeneity among Asian countries is much higher than that among the 
countries of Europe, the Americas, or Africa. Such heterogeneity in economic 
and political matters naturally interferes with the action of continental 
structures for collective security. 

This can be countered with a well-known piece of Oriental wisdom: A 
journey of a thousand steps starts with the first step. It is by no means 
necessary to move towards a unified Asian structure and collective security in 
all these types of interaction at once. It is sufficient to start levelling 
out the heterogeneity in one area - for instance, in the military-political or 
economic sphere - and then look for joint approaches in other fields of 
cooperation. The move towards such a continental structure could take place 
in many steps and on a stage-by-stage basis. For example, it could go from 
bilateral relations through regional and continental structures and coalitions 
in particular types of cooperation, through the elaboration of 
confidence-building measures and collective security, as well as humanitarian, 
economic and cultural interaction, to common continental bodies for 
cooperation on a broad spectrum of problems. 
Prospects for this process and its main stages might be as follows: 
The first stage would consist of preparatory work to organize and conduct 
the Conference on Interaction and Confidence-building Measures in Asia 
(CICMA). The approximate time-frame would be 1992 to 1994. 
The second stage would involve accelerating the work of CICMA, increasing 
the number of its members, adapting it to the framework of a Conference on 
Security and Cooperation in Asia (CSCA) and forming pan-Asian structures of 
the CSCE type. The approximate time-frame could be 1994 to 1998. 
The third stage would include defining the development of CSCA, 
strengthening its permanent structures, interaction between CSCE and CSCA and 
the creation of transcontinental bodies in particular areas of cooperation. 
The approximate time-frame would be 1998 to 2000. 

The fourth stage would consist in forming a unified transcontinental 
conference on security and cooperation in Eurasia and creating machinery for 
permanent interaction between the continental systems of collective security 
in Asia, Europe, Africa and the Americas, with the further prospect of setting 
up a unified global system of collective security and cooperation. The 
approximate time-frame would be 2000 to 2005. 
We in Asia live in a remarkable land. All the major religions of the 
world Judaism, Buddhism, Christianity and Islam were born in the sacred 
soil of our continent. All the spiritual teachers of mankind, ranging from 
Lao-tse and Gautama Buddha, Jesus Christ and Muhammad to the greatest of 
contemporary thinkers, of the calibre of Mahatma Gandhi, were born in our part 
of the world. Is it not possible for Asia to absorb everything that has been 
accumulated over the ages and synthesize a new concept of continental 
cooperation and collective security? 
This position by no means presupposes any regional autarky. We are not 
going to lock ourselves within continental borders. On the contrary, in the 
interests of Asian countries and peoples, we shall collect the best of what 
was born in other parts of the world. 
I am convinced that we must make a collective search for the best way to 
meet the challenges of the future and lay new foundations for mankind's 
existence in a world more integrated than ever before. Accordingly, I suggest 
that we should convene a special session or a United Nations conference to 
discuss the problems of the post-confrontation era, for it is the mission of 
the United Nations to play a decisive role in confirming new levels of 
organization in the international community. The United Nations itself should 

probably be reorganized to a certain extent, and this includes the question of 
the membership of the Security Council. 
The third aspect, which we cannot fail to mention, concerns the events 
that are taking place in the Commonwealth of Independent States (CIS). 
The fragile structure of our Commonwealth, set up at the end of last 
year, does not yet fully take into account the age-old traditions of 
interaction between States and peoples in this part of Eurasia. As a result, 
the processes of transition to free-market economics and democracy in the CIS 
are accompanied by increasing socio-economic and political instability, the 
exacerbation of existing conflicts and the emergence of new ones. 
Kazakhstan is making every possible effort to re-establish a common 
customs and economic area in a new capacity within the framework of a unified 
free-trade zone. 
Realists in the CIS have no illusions as far as the $24 billion of 
assistance promised to Russia is concerned. We take a calm view of the 
neo-isolationist policy that some of the world's countries are pursuing 
towards the CIS. We realize that only we ourselves, through our own efforts, 
can stop industrial decline, the severing of economic ties, hyperinflation and 
other destructive processes. However, we cannot rule out the possibility that 
despite efforts to strengthen the principles of coordination and the process 
of integration, contradictory trends may prevail in the CIS in the immediate 
future, so that the entire territory of the Commonwealth could turn into an 
area of instability and disintegration. I am certain that such a tragic 
outcome would not be in the interest of anyone in the world. 
In this connection, I believe that the concept of early conflict 
detection and preventive diplomacy might find direct practical implementation 

in the former Soviet federation. I am referring primarily to strengthening 
the areas of stability that exist in the CIS and then gradually expanding 
their borders by reducing tensions in the areas of conflict. To that end, I 
propose setting up a regional centre, or a United Nations commission, on 
preventive diplomacy in Central Asia. The headquarters of the centre could be 
located at Alma-Ata, the capital of our State. 
Lastly, I should like to discuss the vitally important issues of ecology 
and environmental protection. For Kazakhstan, these issues are embodied in at 
least two areas, the Aral Sea and Semipalatinsk. 
The Aral Sea drying up; it is a zone of ecological catastrophe that 
demands large-scale international emergency assistance. The desertification 
of its basin, accompanied by the dissemination of 150 million tons of salty 
dust, is causing drastic deterioration of the environment and increasing the 
negative effects on the economy and the health of a vast region with a 
population of more than 300 million inhabitants. If today this means tragedy 
for tens of thousands of people, tomorrow, without emergency intervention by 
the United Nations, it could mean tragedy for millions. 
Kazakhstan is grateful for the decision by the leadership of the United 
Nations Environment Programme (UNEP) to set up an assistance project for 
developing a plan to save the Aral Sea and also grateful for the suggestion by 
a group of UNEP experts that the Aral Sea basin should be declared a zone of 
global ecological disaster. 
The other severe ecological problem we are suffering from involves the 
Semipalatinsk nuclear test site, which was built on Kazakh land against the 
will of our people. The total power of the nuclear warheads that were set off 

here in the atmosphere, on the ground and underground brought suffering to 
more than half a million people; it is hundreds of times as large as the power 
of the devices that brought tragedy to Hiroshima and Nagasaki. 
By a decision of our Government, we have closed down this source of 
death, but tremendous amounts of resources will be needed to clean up this 
region, to cure those who have suffered and to ensure the safety of the 
children who will again be born here. The people of Kazakhstan will therefore 
need active international assistance. 
Today, on 5 October, we celebrate the anniversary of the creation of the 
United Nations Centre for Human Settlements (Habitat). Recognizing its 
unquestionable importance, Kazakhstan hopes for effective technical and 
advisory assistance from the Centre to our programmes of governmental 
development for urban and rural construction. 
The Kazakh people has a proverb, "Elu zhylda el zhana," which literally 
means, "The world becomes new every 50 years". The first half-century of the 
existence of the United Nations has been marked by confrontation between 
super-Powers and the burden of opposing military blocs. Now the world 
community has a historic opportunity to find in the form of the United Nations 
the means to bring about effective cooperation in the name of peace and 
progress. We must do our utmost to take full advantage of it. 
